      Case 2:21-cv-00902-APG-DJA Document 6
                                          5 Filed 06/09/21
                                                  06/08/21 Page 1 of 3



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      National Consumer Telecom & Utilities
 6    Exchange, Inc.
 7

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9
     BONNIE MCNEESE,                                    )   Case No. 2:21-cv-00902-APG-DJA
10                                                      )
                                                        )
11                                Plaintiff,            )
                                                        )
12   vs.                                                )   JOINT MOTION FOR EXTENSION OF
                                                        )   TIME FOR DEFENDANT NATIONAL
13                                                      )   CONSUMER TELECOM & UTILITIES
   NATIONAL CONSUMER TELECOM &                          )   EXCHANGE, INC. TO FILE ANSWER
14 UTILIES EXCHANGE, INC,                               )
                                                        )
                                  Defendant.            )   FIRST REQUEST
15
                                                        )
16

17           Defendant National Consumer Telecom & Utilities Exchange, Inc. (“NCTUE”) has

18    requested an extension of time to answer, move or otherwise respond to the Complaint in this
19    matter, to which Plaintiff has no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY
20
      STIPULATED AND AGREED to by and among counsel, that NCTUE’s time to answer, move or
21
      otherwise respond to the Complaint in this action is extended from June 8, 2021 through and
22
      including July 8, 2021. The request was made by NCTUE so that it can have an opportunity to
23

24    collect and review its internal files pertaining to the allegations in the Complaint, and Plaintiff

25    approves. This stipulation is filed in good faith and not intended to cause delay.

26           Respectfully submitted, this 8th day of June, 2021.
27

28
     Case 2:21-cv-00902-APG-DJA Document 6
                                         5 Filed 06/09/21
                                                 06/08/21 Page 2 of 3



 1   CLARK HILL PLLC                            No opposition
 2   By: /s/Jeremy J. Thompson                  David H. Krieger, Esq.
     Jeremy J. Thompson                         Nevada Bar No. 9086
 3   Nevada Bar No. 12503                       Shawn Miller, Esq.
     3800 Howard Hughes Pkwy,                   Nevada Bar No. 7825
 4
     Suite 500                                  KRIEGER LAW GROUP, LLC
 5   Las Vegas, NV 89169                        2850 W. Horizon Ridge Blvd., Suite 200
     Tel: (702) 862-8300                        Henderson, NV 89052
 6   Fax: (702) 862-8400                        Phone: (702) 848-3855
     Email: jthompson@clarkhill.com             Fax: (702) 385-5518
 7
                                                Email: dkrieger@kriegerlawgroup.com
     Attorney for Defendant National Consumer   Email: smiller@kriegerlawgroup.com
 8
     Telecom & Utilities Exchange, Inc.         Attorneys for Plaintiff
 9

10

11

12

13
     IT IS SO ORDERED:
14

15   __________________________
16   United States Magistrate Judge
              June 9, 2021
17   DATED: __________________

18

19

20

21

22

23

24

25

26

27

28
     Case 2:21-cv-00902-APG-DJA Document 6
                                         5 Filed 06/09/21
                                                 06/08/21 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE
 2
            I hereby certify that a true and exact copy of the foregoing has been served this 8 th day of
 3
     June, 2021, via CM/ECF, upon all counsel of record:
 4

 5

 6                                                By: /s/Jeremy J. Thompson
                                                  Jeremy J. Thompson
 7                                                Nevada Bar No. 12503
                                                  3800 Howard Hughes Pkwy, Suite 500
 8                                                Las Vegas, NV 89169
                                                  Tel: (702) 862-8300
 9                                                Fax: (702) 862-8400
10                                                Email: jthompson@clarkhill.com

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -3-
